*509
By the Court.

Warner, J.
delivering the opinion.
[l.J The only question made by the record in this case is, as to the legal effect of the verdict returned by the Jury.
The defendants were sued jointly, as trespassers, for an assault f and battery. The evidence in the record shows, that Simpson^ was the principal trespasser. The verdict is in the following words and figures : “We the Jury, find Simpson, $150, and Edwards, $100, and all the costs to be paid by Simpson and Edwards, and fifty dollars damages to be paid by Simpson.”
The rule is, in an action for a joint tort against several defend-'? ants, that the Jury are to assess damages against all the defendants Í jointly, according to the amount which in their judgment, the | most culpable of the defendants ought to pay. 2 Greenleafs Ev. §277.
The Court below ordered the verdict to be. amended so as to find three hundred dollars jointly against both defendants. In this ruling we think the Court erred in its judgment. The highest amount which the Jury intended to find against Simpson, was two hundred dollars. This intention is manifested by adding the $150,00, and the fifty dollars damages together. Simpson being ’ the most culpable, the Jury intended he should pay the most; j but there is nothing in the verdict which shows they intended j he should pay more than two hundred dollars. The one hundred dollars which the Jury intended to find against Edwards alone, ought not to have been charged against Simpson by the verdict,. for the reason, it does not appear the Jury intended to find so much as three hundred dollars against him. The judgment of i; the Court below must be reversed, and the verdict amended, so . as to find two hundred dollars against the defendants jointly, and • enter a remittition as to the one hundred dollars found against ; Edwards.